— Judgment, Supreme Court, Bronx County (Gerald Sheindlin, J.), rendered March 24, 1994, convicting defendant, after a nonjury trial, of robbery in the first degree, criminal use of a firearm in the first degree, criminal possession of a weapon in the second degree, grand larceny in the fourth degree, criminal possession of weapon in the third degree and reckless endangerment in the second degree, and sentencing him to concurrent terms of 3 to 9 years, 3 to 9 years, IV2 to 41/2 years, 1 to 3 years, 1 to 3 years, and 1 year, respectively, unanimously affirmed.
Defendant’s challenge to the geographical jurisdiction of Bronx County is unpreserved '(People v Greenberg, 89 NY2d 553, 555-556), and we decline to review it in the interest of justice. Were we to review this claim, we would find that the People established geographical jurisdiction by a preponderance of the evidence (supra), where the complainant cab driver testified that defendant asked to be driven to 173rd Street and Hoe Avenue in The Bronx, that he drove defendant to that destination, and that upon arriving at 173rd Street and Hoe Avenue, defendant robbed him at gunpoint (see, People v Armstrong, 160 AD2d 206, 207).
The verdict was based upon legally sufficient evidence and was not against the weight of the evidence. Contrary to defendant’s argument, there was ample evidence from which the trier of fact could have reasonably concluded that defendant was armed with a deadly weapon in the course of the commission of the crime (Penal Law § 160.15 [2]).
We have considered defendant’s remaining contentions and find them to be without merit.
Concur — Sullivan, J. P., Rosenberger, Nardelli, Rubin and Saxe, JJ.